1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sergeant HYPOLITE, Petitioner-Appellant,v.STATE of NORTH CAROLINA;  W. R. Barker,Respondents-Appellees.Sergeant HYPOLITE, Petitioner-Appellant,v.STATE of NORTH CAROLINA;  W. R. Barker,Respondents-Appellees.
Nos. 93-6232, 93-6406.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-93-68-H)
Sergeant Hypolite, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
In case No. 93-6232, Sergeant Hypolite seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  In case No. 93-6406, Hypolite appeals the district court's order denying his request for a certificate of probable cause.  Given our determination that Hypolite's Sec. 2254 petition is without merit, we find that the district court properly denied his request for a certificate of probable cause.  Accordingly, we deny a certificate of probable cause and dismiss these appeals on the reasoning of the district court.  Hypolite v. North Carolina, No. CA-93-68-H (E.D.N.C. Feb. 25, 1993;  Apr. 7, 1993).  We deny Hypolite's motions for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED